Name: Commission Regulation (EEC) No 48/89 of 11 January 1989 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 1 . 89 Official Journal of the European Communities No L 9/5 COMMISSION REGULATION (EEC) No 48/89 of 11 January 1989 on the supply of various lots of skimmed-milk powder as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a decision on the allocation of food aid, the Commission has allocated to WFP 2 883 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in Annex I, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 168, 1 . 7. 1988, p. 7. 0 OJ No L 136, 26. 5. 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . No L 9/6 Official Journal of the European Communities 12. 1 . 89 ANNEX I LOT A 1 . Operation No ('): 1192/88 to No 1205/88  Commission Decision of 26. 7. 1988 2. Programme : 1988 3. Recipient : World Food Programme, via Cristoforo Colombo 426, I-00145 Roma ; telex : 626675 WFP I 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (*) ( ®) Q (*) : See OJ No C 216, 14. 8 . 1987, p. 4 (I.1.B.1 to I.1A3) 8 . Total quantity : 2 684 tonnes 9. Number of lots : one, 14 parts : (Al to A14) 10. Packaging and marking : 25 kg and OJ No C 216, 14. 8 . 1987, pp. 4 and 6, 1.1.B.4 and I.l .B.4.3) Parts A5, A10, All , A12 and A13 on pallets (10) Supplementary markings on packaging : See Annex II and OJ No C 216, 14. 8 . 1987, p. 6, 1.1.B.5 11 . Method of mobilization : Community market The manufacture of the skimmed-milk powder and the incorporation- of vitamins must be carried out after the award of the tender 12. Stage of supply : Free-at-port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of die warehouse and, if appropriate, port of landing :  17. Period for making the goods available at die port of shipment : 1 to 15. 3 . 1989 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In die case of a second invitation to tender, date of expiry of the period allowed for submis ­ sion of tenders f): 30. 1 . 1989 at 12 noon 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 13. 2. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30. 3. 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Lot 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 11 . 11 . 1988 fixed by Commission Regulation (EEC) No 3506/88 (OJ No L 306, 11 . 11 . 1988, p. 46) 12. 1 . 89 Official Journal of the European Communities No L 9/7 LOT B 1 . Operation No ('): 1216/88 to No 1219/88  Commission Decision of 16. 3 . 1988 2. Programme : 1988 3. Recipient : World Food Programme, via Cristoforo Colombo 426, I-00145 Roma ; telex : 626675 WFP I 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : Skimmed-milk powder * 7. Characteristics and quality of the goods 0 (*) f) (*) : See OJ No C 216, 14. 8 . 1987, p. 3 (I.1 A.1 to I.1 A2)  Part B1 00 (7) (8) (9) 8. Total quantity : 199 tonnes 9. Number of lots : one, four parts : (B1 to B4) 10. Packaging and marking : 25 kg and OJ No C 216, 14. 8 . 1987, p. 3, I.1.A.3 and I.1A.4) Parts B1 and B2 on pallets (10) Supplementary markings on packaging : See Annex II and OJ No C 216, 14. 8 . 1987, p. 3, 1.1.A.4 11 . Method of mobilization : Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : Free-at-port of shipment f 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of die warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 5 to 20. 2. 1989 18 . Deadline for the supply :  19. Procedure for determining die costs of supply : invitation to tender 20. In the case of a second invitation to tender, date of expiry of the period allowed for submis ­ sion of tenders 0 : 30. 1 . 1989 at 12 noon . 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13. 2. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 20. 2. 1989 to 5. 3 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by die successful tenderer 0 : Refund applicable on 11 . 11 . 1988 fixed by Commission Regulation (EEC) No 3506/88 (OJ No L 306, 11 . 11 . 1988, p. 46) No L 9/8 Official Journal of the European Communities 12. 1 . 89 Notes : (') The operation number is to be quoted in all correspondance. (2) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to contact by the successful tenderer : see list published in OJ No C 227, 7. 9. 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7, (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter- at the office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1.8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary accession compensatory amounts, the representative rate and the mone ­ tary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate . Q Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . ( ®) Certificate of radioactivity authenticated by an Egyptian Embassy. (,#) Palletization of skimmed-milk powder 25 kg bags to be supplied on a two-way double deck non-reversible pallet with protruding slats, as per design, of the following dimensions : 1 m x 1,2 m (approximately one-third of the underside of the pallet to consist of wood):  upper board 22 mm thick  bottom board 22 mm thick  blocks 95 x 95 mm 40 bags to be placed onto the pallets, interlocked and shrink-wrapped with a plastic sheet of 150 micron thickness, with three external nylon straps in each directon to secure the unit-load. 12. 1 . 89 Official Journal of the European Communities No L 9/9 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ¿NEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) «  Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Beneficiario PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 2 684 Al : 76 WFP Botswana Action No 1192/88  Botswana 0032404 / Action of the World Food Programme / Durban in transit to Lobatsi A2 : 136 WFP Brasil AcÃ §Ã £o n? 1193/88  Brasil 0279400 / AcÃ §Ã £o do Programa Alimentar Mundial / Recife A3 : 264 WFP Brasil AcÃ §Ã £o n? 1 194/88  Brasil 0279400 / AcÃ §Ã £o do Programa Alimentar Mundial / Fortaleza - A4 : 850 WFP Colombia AcciÃ ³n n ° 1195/88  Colombia 0236801 / Despachado por el Programa Mundial de Alimentos / Barranquilla A5 : 130 WFP Jordan Action No 1196/88  Jordan 0210803 / Action of the World Food Programme / Aqaba A6 : 102 WFP Mauritanie Action No 1197/88  Mauritanie 0262900 / Action du Programme alimentaire mondial / Nouakchott transit Mauritanie A7 : 60 WFP MoÃ §ambique AcÃ §Ã £o n? 1198/88  MoÃ §ambique 0238203 / AcÃ §Ã £o do Programa Alimentar Mundial / Maputo A8 : 50 WFP MoÃ §ambique AcÃ §Ã £o n? 1199/88  MoÃ §ambique 0238203 / AcÃ §Ã £o do Programa Alimentar Mundial / Beira A9 : 35 WFP MoÃ §ambique AcÃ §Ã £o n? 1200/88  MoÃ §ambique 0238203 / AcÃ §Ã £o do Programa Alimentar Mundial / Nacala AIO : 225 WFP Uganda Action No 1201 /88  Uganda 0241701 Action of the World Food Programme / Mombasa in transit to Tororo Al i : 50 WFP Yemen PDR Action No 1202/88  Yemen PDR 0304200 / Action of the World Food Programme / Aden A12 : 120 WFP Yemen PDR Action No 1203/88  Yemen PDR 0258001 / Action of the World Food Programme / Aden Al 3 : 400 WFP Yemen PDR Action No 1204/88  Yemen PDR 0245302 / Action of the World Food Programme / Aden A14 : 186 WFP Yemen AR Action No 1205/88  Yemen AR 0269400 / Action of the World Food Programme / Hodeidah No L 9/10 Official Journal of the European Communities 12. 1 . 89 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± ¢ Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem B 199 Bl : 95 WFP Egypt Action No 1216/88 Egypt 0227002 / Action of the World Food Programme / Alexandria B2 : 30 WFP Bhutan Action No 1217/88  Bhutan 0339400 / Action of the World Food Programme / Calcutta in transit to Bhutan a B3.: 55 WFP GuinÃ ©e Conakry . Action No 1218/88  GuinÃ ©e Conakry 0267400 / Action du Programme alimentaire mondial / Conakry . B4 : 19 WFP GuinÃ ©e Conakry Action No 1219/88  GuinÃ ©e Conakry 0246901 / Action du Programme alimentaire mondial / Conakry % r